Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 1 of 18




                    No.   16   CV 9528 (AJN)

                    UNITED            STATES           DISTRICT            COURT
                    SOUTHERN DISTRICT OF NEW YORK




                    LISA SNEAD,

                                                                  Plaintiff,

                                               -against--

                    CITY OF NEV/ YORK, Police Officer GREGORY
                    LOBIANCO, Shield No. 31307; Police Officer
                    RICHARD HANSON, Shield No. 20219; Sergeant
                    ASA BARNES, Shield No. 2040;. and JOHN and
                    JANE DOE 3 THROUGH 10,


                                                             Defendants


                    MEMORANDUM OF LAW IN SUPPORT OF
                    DEFENDANTS' CROSS-MOTION FOR PARTIAL
                    SUMMARY JUDGMENT PURSUANT TO RULE 56 OF
                    FEDERAL RULES OF CIVI PROCEDURE


                                     ZACHARY W. CARTER
                            Corporation Counsel of the City of New York
                     Attorneyfor Defendants The City of New York, Police Officer
                        Gregory LoBianco, Police Officer Richard Hanson, and
                                        Sergeant Asa Barnes
                                         I00 Church Street
                                       New York, N.Y. 10007

                                      Of Counsel: Nana K. Sarpong
                                          Tel: (212) 356-0827
        Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 2 of 18




                             TABLE OF CONTENTS



PRELIMINARY STATEMENT                                                              1




STANDARD OF REVIEW                                                             ....2


STATEMENT OF RELEVANT FACTS                                                    ....3



PROCEDURAL HISTORY                                                            .....5



ARGUM8NT............                                                      ..........s
 I. PLAINTIFF'S LINLAV/FUL     SEARCH CLAIM FAILS AS A MATTER OF LAW....5

 II. PLAINTIFF'S TINLAV/FUL STOP AND FALSE ARREST CLAIMS SHOULD BE                 6
 DISMISSED AGAINST OFFICER HANSON AND SERGEANT BARNES ...                          6


 M. PLAINTIFF'S FAILURE TO INTERVENE CLAIM, AS PREMISED ON HER......               7
 FALSE ARREST CLAIM, MUST BE DISMISSED                                             7


 W. PLAINTIFF'S DENIAL OF THE RIGHT TO A FAIRTRIAL MUST BE ................        8
 DISMISSED AS TO OFFICER HANSON AND SERGEANT 84RN8S ..............                 8


 V.    PLAINTIFF'S MALICIOUS PROSECUTION CLAIM MUST BE DISMISSED AS
 TO OFFICER TTANSON                                                                9


 VI. PLAINTIFF'S MUNICIPAL LIABILITY CLAIM AND                    PURPORTED
 SUPERVISORY LAIBILITY CLAIM CANNOT         SURVIVE                   ..........10

 VII. PLAINTIFF CANNOT         MAKE OUT A CLAIM FOR            BIASED.BASED
 PROFILING ...........                                                      .....11


CONCLUSION                                                                       13
        Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 3 of 18



                                   TABLB OF AUTHORITIES

                                                                               Page(s)

Cases

Allen v. Coughlin,
                                                                                     a
   64 F.3d   t7 (2d Cir.   1995)                                                     J

Anderson v. Branen,
   l7 F.3d 552 (2d Cir. 1994)                                                        1

Anderson v. Liberty Lobby. Inc.,
   477 U.5.242 (1986)                                                                2

Arroyo-Horne v. City of New York,
    No.07-CV-5213 (RJD),2011 U.S. Dist. LEXIS23904 (E.D.N.Y. Mar.9,
   201 1)

Ashcroft v. Iqbal,
   556 U.S. 662 (2009)                                                      2,10,77,12

Berk v. St. Vincent's Hosp. & Med. Ctr.,
   380 F. Supp.2d334 (S.D.N.Y.2005)                                                  8


Bemshtein v. City of New York,
   496Fe;d. Appx. 140 (2d Cir.2012)...                                               9

Bradley v. City of New York,
   No. 08-CV-l106 CNGG), 2009 U.S. Dist. LEXIS 51532 (E.D.N.Y. June 18,
   200e)                                                                            10

Cancel v. Kelly,
   No. 13-CV-6007 (JMF), 2016 U.S. Dist. LEXIS 17063 (S.D.N.Y. Feb. 11,
   2016 )                                                                           12

Chepilko v. City of New York,
   No. 06-cv-5491 (ARRXLB), 2012 U.S. Dist. LEXIS 151i0 (E.D.N.Y. Feb. 6,
   2012)                                                                             I
Cuevas v. City of New York,
   No.07 Civ.4169 (LAP),2009 U.S. Dist. LEXIS 114984 (S.D.N.Y. Dec.7,
    200e)                                                                           t0

Evans v. Stephens,
   407 F.3d 1272 (11th Cir. 2005) (en banc)                                          8
       Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 4 of 18



Hicks v. Marchman
   No. l7 CV 615,2018 U.S. App. LEXIS 366 (2d. Cir.lan.2,2018)                 9

Higginbotham v. Sylvester,
   No. 14 CV 8549 (PKC),2016 U.S. Dist. LEXIS 151997 (S.D.N.Y. Nov. 2,
   20r6)                                                                       2

Iqbal v. Hastv.
   490 F.3d 143 (2d Cir.2007)    ..                                           11


Jean-Laurent v. Wilkinson,
   540 F. St.rpp. 2d 501(S.D.N.Y. 2008)                                        l
Keller v. Sobolewski,
   No. 10-cv-5198 (FB) (RML),2012 U.S. Dist. LEXIS 147395 (E.D.N.Y. Oct.
    12,2012)                                                                   9

Krynski v. Chase,
   707 F. Supp.2d3I8 (E.D.N.Y.2009)                                            8


Matsushita Electric Indus. Co. v. Zenith Radio Corp.,
                                                                               a
   475 U.S. s74 (1986)                                                         J


Moffitt v. Town of Brookfield,
   950F.2d 880 (2d Cir.1991)                                                   7

Morgan v. County of Nassau,
   720 F . Supp. 2d 229 (E.D.N.Y. 201 0)                                       8


O'Neill v. Krzeminski,
   839 F.2d 9 (2d Cir. 1988)                                                   7

Ochoa v. Bratton,
   No. 16-cv-2852 (JGK),2011U.S. Dist. LEXIS 195124 (S.D.N.Y. Nov. 27,
   2017)                                                                      12

Rohman v. New York City Transit Auth.,
   215 F.3d 208 (2d Cir.2000)                                                  9

Spavone v. N.Y. State Dep't of Correctional Servs.,
   719 F.3d 121 (2d Cir. 201 3)                                                7

Swinton v. City of New York,
   No. 08-CV-3278 (RJD) (RML), 20l      l   U.S. Dist. LEXIS 32384 (E.D.N.Y
   Mar.28,2011)                                                               1l

Vasconcellos v. City of New York
   12 CV 8445 (CM),2015 U.S. Dist. LEXIS 121572 (S.D.N.Y. Sept. 9, 2015)..     J


                                               -tv-
          Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 5 of 18



Williams v. Young,
    769 F. Supp. 2d 594 (S.D.N.Y. 2011)                                      7

V/rieht v. Smith.
    2l F.3d 496 (2d Cir. 1994)
Statutes

42 U.S.C. $$ 1983 and 1988                                                   I

Fed. R. Civ. P. 56(c)...                                                     2

Fed. R. Civ. P. 56(cX1XB).                                                   J

Rule 1 l's.............                                                     t2

Other Authorities

Fed. R. Civ. P. 12(bX6)......                                               l1

Federal Rules Rule 8...........                                             12

Local Civil Rule 56.1(c).....
          Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 6 of 18



                                  PRELIMIN            STATEMENT

               Plaintiff Lisa Snead filed this cause of action pursuant to 42 U.S.C. $$ 1983            and

1988, as well as the Administrative Code of the City of New York, in December 2016, relating to

her June 2015 arrest for several counts of disorderly conduct and resisting arrest. In plaintiffls

Amended Complaint ("4C"), filed         on April 25,2017, plaintiff alleges that the three individual

defendants,l Police Officer LoBianco, Police Officer Hanson, and Sergeant Barnes: (i) subjected

plaintiff to unlawful stop and search; (ii) falsely anested plaintiff; (iii) maliciously     prosecuted

plaintiff; (iv) denied plaintiff the constitutional right to a fair trial; (v) were liable for failure to

intervene;   (vi) and   engaged   in   biased-based profiling   in violation of the New York City
Administrative Code. The plaintiff further claims that the defendant City of New York, through

racially discriminatory policies, directly caused plaintiffls constitutional injury, and                that

"unidentified supervisory defendants" are liable       for tolerating and/or ratifying the allegedly
unconstitutional policies, practices, or customs.

               As set forth herein, the evidence when viewed in the light most favorable to plaintiff,

establishes that: (i) no officer searched plaintiff the night of her anest, thus her claim for unlawful

search cannot survive against any of the defendants;     (ii) plaintiff has established that only Officer

LoBianco had any kind of participation in her stop and arrest, thus her unlawful stop and false arrest

claims must fail as against Officer Hanson and Sergeant Barnes for lack of personal involvemenl'

(iii) failure to intervene cannot be shown on the part of either Officer   Hanson or Sergeant Barnes,

nor can Officer LoBianco be held liable for failure to intervene when plaintiff alleges that he

    I Plaintiff alleges in the AC that she was, among other things, falsely        arrested by   all   three
individual defendants. (AC at flfl 17, 40) As discussed further at Point II, infra, plaintiff s sworn
deposition testimony does not support this allegation, as plaintiff testified that there were only two
officers at the scene of her arrest - her arresting officer, whose name she recognized as Officer
LoBianco, and a second, unknown officer whom she believed remained seated inside the police
vehicle until after she had been arrested and handcuffed, and who had no participation in her arrest.
(See Defendants? Staternent Pursuant to Local Civil Rule 56.1 ar TI 7, 9, 13)
          Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 7 of 18



directly participated in the underlying constitutional violations; (iv) there is no evidence that either

Officer Hanson or Sergeant Barnes forwarded any information to the prosecution, thus plaintiffls

denial of the right to a fair trial claim fails as against them; (v) likewise, there is no evidence that

Officer Hanson initiated or continued plaintiff s pror"crtion thus plaintiff s malicious prosecution

claim fails as against Officer Hanson (vi) plaintiff has adduced zero evidence in supporl of her

conclusory municipal liability claim and plaintiffs purported "supervisory liability" claim is not

properly plead and, as with her Monell claim, plaintiff has failed to adduce any evidence in support

of this claim; and (vii) plaintiffs      bias-based profiling claim fails         to meet even the threshold

pleading standards of Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009), and again, plaintiff has adduced

no evidence to sustain this claim.

                 Plaintiff has therefore failed to raise a genuine issue of material fact sufficient to

salvage any of the above-mentioned claims against the City of New York, LoBianco, Hanson, or

Bames, and these claims should be dismissed with prejudice as against the appropriate defendant(s).

                                       STANDARD OF REVIE\il

                 Summary judgment "should be rendered                  if   the pleadings, the discovery   and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c). "A fact

is material   if it might   affect the outcome of the suit under the governing law,' meaning that 'the

evidence   is   such that a reasonable jury could return              a verdict for the nonmoving    party."'

Hieeinbotham      v.   Sylvester, No. 14   CV   8549    (PKC), 2016 U.S. Dist. LEXIS 151997, at *5-6

(S.D.N.Y. Nov. 2, 2016) (quoting Anderson v. Liberty Lobby. Inc., 417 U.5.242,248 (1986)). In

considering a summary judgment motion, the Court must "view the evidence in the light most

favorable to the non-moving party and draw all reasonable inferences in its favor, and may grant

summary judgment only when no reasonable trier                  of fact could find in favor of the nonmoving


                                                       -L
                                                            a
               Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 8 of 18



party." Allen v. Couehlin, 64 F.3d 7l , 79 (2d Cir. 1995) (internal citation and quotations omitted);

accord Matsushita Electric Indus. Co. v. Zenith Radio Corp., 415 U.S. 514 , 587 (1986). However,

in a motion for summary judgment,         a moving party may "support the assertion" "that a fact cannot

be disputed" by, inter alia,"showing . . . that an adverse party cannot produce admissible evidence

to supportthe fact." Fed. R. Civ. P.56(cXlXB).

                                  STATEMENT OF RELEVANT F ACTS2

                     On the evening of June 24,2075, at approximately 9:58 p.m., plaintiff Lisa Snead

was arrested on West 145 Street on charges including resisting arrest, and several counts of

disorderly conduct. (See Defendants' Statement of Facts Pursuant to Local Civil Rule                        56.1

(hereinafter, "Defs. 56.1") at fl 1) Plaintiff s arresting officer was Police Officer Gregory LoBianco.

(Id. at   lJ   2) At the time of plaintifls   arrest, Officer LoBianco was assigned to Impact Duty within

the confines of the 32 Precinct, patrolling in an unmarked car with Officer Richard Hanson and their

supervisor, Sergeant Asa Barnes. (Id. at fl 3)

                     Officer LoBianco, was the only offrcer who approached plaintiff and was the only

officer who asked her questions. (Id. at J[fl a-5) Plaintiff did not see any other offtcer around while

Officer LoBianco was asking her questions. (Id. at fl              6)   Officer LoBianco was the only individual

who placed plaintiff in handcuffs. (Id. at          I 7)        Once Officer LoBianco handcuffed plaintiff, he

walked her to the police vehicle and placed her in the backseat. ( Id. at u 8)



t Th" material facts set forlh in Defendant's   Statement of Undisputed Material Facts Pursuant to
Local Civil Rule 56.1 (hereinafter,  "Defs.  56.1") are adopted only for purposes of this motion for
Summary Judgment. See Local Civil Rule 56.1(c) (facts are admitted only "for the purposes of the
motion"). Defendants reserve the right to assert different and/or conflicting facts at trial. See
Vasconcellos v. City of New York,12 CY 8445 (CM) (HBP), 2015 U.S. Dist. LEXIS 121572, at *4
(S.D.N.Y. Sept. 9, 2015) (Local Civil Rule 56.1 "means a party can'admit' facts that it intends to
dispute at trial without suffering any prejudice * the 'admission' . . . neither binds the party going
forward if the motion is denied nor can it be admitted in evidence at trial.").



                                                            a
                                                       -J
          Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 9 of 18



                 Once she arrived at the police vehicle, plaintiff who was escorted by Offrcer

LoBianco, observed for the first time an ofhcer other than LoBianco. (ld. at fl                     9)    Plaintiff

observed this second offìcer step out of the police vehicle and open the door in order for Officer

LoBianco to place her inside. (ld. at     11   10) Prior to observing the second offrcer exit the police

vehicle in order to open the door for plaintiff s entry, plaintiff had not seen the second officer at any

time during her prior interactions with Officer LoBianco, and she had not seen the second officer

exit the vehicle. (Id. at   I 1) A total of two offrcers got into the police vehicle with plaintiff and
                              1



transported her to the 32 Precinct. (Id. at fl 12) Plaintiff recalls a total of two police officers present

at the scene of her arrest   - the first being her arresting      officer, Officer LoBianco, who approached

her, asked her questions, and then handcuffed her, and the second being the officer who stepped out

of the police vehicle to open the door for plaintiff after she had been handcuffed. (Id. at fln 4-5,7             ,



l0) Apart from the officer who placed plaintiff in handcuffs, no other officer                  made any physical

contact with plaintiff. (Id. at tf 14) Nor did any other officer search her at the scene of her arrest or

at the 32 Precinct prior to placing her in a cell. (Id. at   fl   15)

                 Officer LoBianco completed plaintiffls arrest paperwork and transmitted it to the

prosecutor's office the night of plaintiffls arrest. (Id. at            11   16) The morning following plaintiffls

arrest, Officer LoBianco spoke with the prosecutor regarding the facts of plaintiff's arest. (ld. at ![

17) After Officer LoBianco told the prosecutor the facts of plaintifls arrest, the prosecutor wrote

up plaintiff s Criminal Complaint and faxed it to Officer LoBianco for his signature. (ld. at fl l8)

No other officer present at plaintiffls arrest spoke to the prosecutor regarding plaintiffls case. (Id. at

fl l9) Neither   Sergeant Barnes nor Officer Hanson recall ever speaking to the prosecutor regarding

plaintifïs case. (ld. atl\20-21)




                                                     -4
          Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 10 of 18



                                      PROCEDURAL HISTORY

                Plaintiff initiated the instant lawsuit by filing her original Complaint on December        9,


2016, asserting claims against the City of New York ("City"), Police Off,rcer LoBianco, and a

number of "John and Jane Doe" defendants. (See Docket Entry 1. On April25,2077 ,plaintiff filed

the controlling pleading, the AC), as against defendants City, Police Officers LoBianco and Hanson,

Sergeant Barnes, and "John and Jane      Does." (Docket Entry 19) By May 9, 2017 , defendants City,

LoBianco, Hanson, and Barnes had answered the AC. (DocketBntry 24)

                The AC asserts federal claims of unlawful stop and search (AC at flfl 36-38); false

amest   (AC at 1T1139-al); malicious prosecution (AC at fl\a2-al; denial of constitutional right to fair

trial (AC at flfl 46-50); failure to intervene (AC at flfl 5I-54); supervisory liability pursuant to Monell

(AC at T'1T 58-63); as well as bias-based profiling in violation of the Administrative Code of New

York City (AC at I'11 55-57) Defendants now seek dismissal, with prejudice, of: (i) plaintiff s claim

for unlawful search as against all defendants; (ii) plaintifls claims for unlawful stop and            false

arrest, as against defendants Hanson and Barnes;           (iii) plaintiffs failure to   intervene claim,   as


against all defendants; (iv)   plaintifls denial of the right to a fair trial claim, as against   defendants

Hanson and Barnes; (v) plaintiffs municipal liability claim and purported superuisory liability

claims; and (vi) plaintiff s biased-based profìling claim, as against all defendants. Plaintiff has

utterly failed to adduce sufficient evidence to prove the above-listed claims.

                                              ARGUMBNT

I.       PLAINTIFF'S UNLAWFUL SEARCH CLAIM FAILS AS A MATTER OF LAW

                 It is axiomatic that to succeed on an unlawful     search claim, one must actually have

been searched. Plaintiffls unlawful search claim           is subject to   dismissal because according to




                                                      5-
             Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 11 of 18



plaintiff,   she was not searched.3   Accordingly, plaintiff has no claim for unlawful search.

il.        PLAINTIFF'S UNLAWFUL STOP AND FALSE ARREST CLAIMS SHOULD BE
           DISMISSED AGAINST OFFICBR HANSON AND SERGEANT BARNES

                    Plaintiff alleges that she was falsely anested by all three individual defendants. (Ex.

A at flfl 17, 40) However, plaintiff s own testimony         does not suppotl this allegation. First,   plaintiff

testified that there were only two officers at the scene of her arrest.a (Defs. 56.1 atll l2) Second, she

testified that only Officer Lobianco approached her,s placed her in handcuffs,6 or restrained her in

any way.7 (See also id. at flfl 4,7,14) Third, she testified the second officer was seated in the car for

the entire encounter, and did nothing more than open the police vehicle for her once she was already

in handcuffs.t (I¿. at fl 1o)




      3
          "q: Ms. Sneed, before
                             you were placed in the cell, were you searched? A: No. Q: Before you
were placed in the police vehicle, were you searched? A: No." (Ex. C (Pl. Tt.) at 65:18-23)

      o
          "q, And at that point, how many officers    were at the scene? A: I recall the   two."... "Q: [H]ow
many officers got into the vehicle? A: Two." (Ex. C (Pl. Tr.) at 48:1-9)

      s
          "q. Ho* many officers pulled      up in front and jumped out? A. The one who approached me, it
was one.       I   didn't know that   it   was other officers until later on. There was one officer that
approached me." (Ex. C (Pl. Tr.) at 23:7-11)

      u
     "Q. So at some point, the off,rcer that was questioning you placed handcufß on you, correct?
A. Yes." ld. at 23:19-21. . . . "Q. All right. And when you say "arresting officer", what do you mean
by that? A. The officer that put the handcuffs on me." Id. at 53'21-24.*Q.And do you know the
name of that arresting officer? No. Q. Do you recognize the name Police Officer Gregory
Lobianco? A. It sounds like his name." (ld. at 53:7-12)

      t "q. All right. Aside from the officer      that placed the handcuffs on you, did any other officer
make any physical contact with you? A. No." (ld. at 56:6-9)

      I "q. Alright. And during the time that      he was walking you to his vehicle, did you see any other
officers aside from the one that placed the handcuffs on you? A. Yes. Q. When did you see them?
A. Once I got to the vehicle. Q. Aìright. But during the time that he was walking you to the vehicle,

                                                       -6-
              Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 12 of 18



                      Plaintifls testimony forecloses claims for unlawful stop and false arrest against any

officer other than Officer Lobianco. Wrieht v. Smith.            2l   F.3d 496 , 501 (2d Cir. 1994) (quoting

Moffìtt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.1991)) ("lt is well settled in this Circuit

that 'personal involvement of defendants in alleged constitutional deprivations is a prerequisite to

an award of damages under $ 1983."); Spavone v.           N.Y.   State Dep't of Correctional Servs. , 719   F   .3d

121    ,   135 (2d   Cir. 2013) (same); Williams v. Young, 769 F. Supp. 2d 594, 602-03 (S.D.N.Y. 201 1)

(noting that the plaintiff did not have a false arrest claim because the defendant was not alleged to

have participated in the plaintiff s arrest). As plaintiff has made no allegation, nor adduced any

evidence, that Officer Hanson or Sergeant Barnes had any personal involvement in the stop or of

arrest of     plaintiff, such claims must be dismissed against these officers.

ilI.        PLAINTIFF'S FAILURE TO INTERVENE CLAIM, AS PREMISED ON HER
            FALSE ARREST CLAIM, MUST BE DISMISSED

                      A police officer may be liable for failure to intervene if he or she observes or          has

reason       to know that other officers are violating someone's constitutional rights. Anderson                 v.

Branen, 17 F.3d 552,557 (2d Cir. 1994). Liability, however, may attach only when, "(1) the officer

had a realistic opportunity to intervene and prevent the harm; (2) a reasonable person in the officer's

position would know that the victim's constitutional rights were being violated; and (3) the officer

does not take reasonable steps to intervene."                 urent v              540 F. Supp. 2d 501,512

(S.D.N.Y. 2008) (citing              ll v. Krzeminski   839 F.2d 9,11-12 (2d   Cir. 1988).

                      As set forth above in Point Il, plaintiff testified that there were only two officers

present at the scene of her arrest: Offrcer LoBianco who arrested her, and a second officer who was




did you see any other officers? A. The officer stepped out of the -- the vehicle and opened up the
door Q. Okay. A. For him to place me in." (ld. at 39:24-40:10)




                                                         7-
            Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 13 of 18



seated    in the police vehicle until after plaintiff had already been arrested.e As that second officer

was seated in the vehicle, he did not have a realistic opportunity to intervene prior to the point in

time when plaintiff was anested. Thus, plaintiff has failed to set forth any evidence by which either

Officer Hanson or Sergeant Barnes could be held liable for failure to intervene, and this claim must

be dismissed against these two defendant Off,rcers.

                    Plaintiffls failure to intervene claim must likewise be dismissed in its entirety against

Offrcer Lobianco, as plaintiff alleges he was directly responsible for her false arrest, malicious

prosecution, and other alleged constitutional violations. A defendant cannot be liable for both direct

participation in a constitutional violation, such as false arrest and for simultaneously failing to

intervene to prevent that false arrest. See Morgan v. County of Nassau,720F. Supp.2d229,240

(E.D.N.Y. 2010) (the Court finds that there are insufficient facts alleged to state a claim against

either of fthese defendants] for failure to intervene, particularly in light of the fact that fthe officer]

is alleged himself to have used excessive force); Chepilko v. Citv of New York, No.06-cv-5491

(ARRXLB),2012 U.S. Dist. LEXIS 15110, at *26 n.5 (E.D.N.Y. Feb. 6,2012).

IV        PLAINTIFF'S DENIAL OF THE RIGHT TO A FAIR TRIAL MUST BE
          DISMISSED AS TO OFFICER HANSON AND SERGEANT BARNES

                    In order to   state a claim   lor denial of the right to a fair trial based on   alleged

fabrication    of   evidence,   "a plaintiff must plausibly allege that investigating officers fabricated



     e
         Although both Officer Hanson and Sgt. Barnes testified at their depositions that they were
present at the scene of plaintiffls arrest, plaintiff cannot create an issue of fact by asking the Court
to credit porlions of her testimony and portions of her adversaries' testimony. Evans v. Stephens,
407 F3d 1272, 1278 (llth Cir. 2005) (en banc); Kr),nski v. Chase,707 F. Supp. 2d 318,327
(E.D.N.Y. 2009); Berk v. St. Vincent's Hosp. & Med. Ctr., 380 F. Supp. 2d 334,346 (S.D.N.Y.
2005).




                                                       -8
           Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 14 of 18



information that was likely        to   influence a jury's verdict, forwarded that information to

prosecutors, and that the plaintiff suffered a deprivation of life, liberty, or propefiy as a result."

Hicks v. Marchman, No.         l7 CV 615,2018 U.S. App. LEXIS 366, at*7-2 (2d. Cir. Jan.2,2018)
(emphasis added). Here, Officer LoBianco completed          plaintifls anest paperwork and faxed it to

the prosecutor; he alone spoke with the prosecutor regarding plaintiffs arrest the morning after it

occurred; and assisted the prosecutor with the preparation of plaintiff s Criminal Complaint and

signed it once it was complete. (Defs. 56.7 at TT 16-18)

                 Further, there is no evidence that Officer Hanson or Sergeant Barnes forwarded any

evidence regarding plaintiff s case to the prosecutor. Neither Officer Hanson nor Sergeant Barnes

recalls speaking to a prosecutor in connection with plaintiffls case. (Deß. 56.1     at nn20-21)   See


Keller   v.   Sobolewski, No. l0-cv-5198 (FB) (RML),2012 U.S. Dist. LEXIS 747395, at *10

(E.D.N.Y. Oct. 12,2012) (denial of a fair trial claim dismissed against sergeant who verified arrest

but did not provide information to prosecutor). Therefore, plaintifls claim for denial of the right to

a   fair trial must be dismissed as against Offrcer Hanson and Sergeant Barnes.

V.       PLAINTIFF'S MALICIOUS PROSECUTION CLAIM MUST BE DISMISSED AS
         TO OFFICER HANSON

                 In order to prevail on a claim for malicious prosecution plaintiff must prove that (1)

the defendant initiated [or continued] a prosecution against the plaintiff,, (2) the defendant lacked

probable cause to believe the proceeding could succeed, (3) the defendant acted with malice, (4) the

prosecution was terminated in the plaintifls favor, and 5) there was a sufficient post-arraignment

liberly restraint to implicate the plaintiffs Fourth Amendment rights." Bernshtein v. City of New

York, 496 Fed. Appx. 140 (2d Cir. 2012). The Second Circuit has held that "[i]nitiation in         fthe

context of malicious prosecution] is a term of art," involving more than merely reporting a crime

and giving testimony;    "it   must be shown that defendant played an active role in the prosecution,

such as giving advice and encouragement or importuning the authorities to         act." Rohman v. New

                                                   -9   -
              Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 15 of 18



York City Transit Auth., 215 F.3d 208,217 (2d Cir.2000). Here, there is no evidence that Officer

Hanson initiated or continued plaintiffls prosecution as a matter of        law. Officer LoBianco testified

that he single-handedly completed plaintiff s arrest paperwork and faxed it to the prosecutor; that he

alone spoke with the prosecutor regarding plaintiffls arrest the morning after           it   occurred; that he

assisted the prosecutor        with the preparation of plaintiff s Criminal Complaint and that he signed it

once     it   was complete. (Defs. 56.1 at T'lJ 16-18) Therefore, plaintiffs claim for malicious

prosecution must be dismissed against Offrcer Hanson.

VI. PLAINTIFF'S MUNICIPAL LIABILITY CLAIM AND                                                  PURPORTED
           SUPERVISORY LAIBILITY CLAIM CANNOT SURVIVE

                   Plaintiff alleges that the City (i) "subjects minority neighborhoods to
unconstitutional enforcement tactics, including stop and frisk policing", (ii) has a policy or practice

of "stopping, arresting and detaining individuals without reasonable suspicion or probable cause",

(iii)   has "as a de   facto   quota policy that encourages unlawful stops, unlawful searches, false arrests,

the fabrication of evidence and perjury", and that "as a result of this unlawful conduct, plaintiff

sustained the damages hereinbefore alleged". (See Ex. A, T1l             61,63,64,68) Plaintiff       does not

allege a single fact to support any of these alleged customs or policies. Neither has discovery

established these purported facts.

                   Plaintiff has adduced no evidence to support a Monell claim in this case. Yet,

plaintiff s municipal liability claim is nothing more than a formulaic pleading of the most generic

elements       of the claim. The Coufi is entitled to reject boilerplate assertions as a matter of         law.

Cuevas        v. City of New York, No. 07 Civ. 4169 (LAP), 2009 U.S. Dist. LEXIS 114984, at *10

(S.D.N.Y. Dec.7,2009) ("PlaintifI.s boilerplate allegations against the City ... satisfy neither the

elements ffor municipal liability], nor the pleading requirements set forth in Iqbal") (citing Ashcroft

v. lqbal, 556 U.S. 662,678 (2009)); Bradle)¡ v. City of New York, No. 08-CV-1106 (NIGG), 2009

U.S. Dist. LEXIS 51532, at *10 (E.D.N.Y. June 18,2009) (disrnissing boilerplate allegations of

                                                       - l0   -
         Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 16 of 18



municipal liability pursuant to Fed. R. Civ. P. l2(bX6)); Swinton v. City of New York, No. 08-CV-

3278 (RJD) (RML), 201I U.S. Dist. LEXIS 32384, at *75-77 (E.D.N.Y. Mar. 28, 2011) (dismissing

as conclusory   plaintifls claim that [ADA's] inflate charges); Arroyo-Horne v. City of New York,

No.07-CV-5213 (RJD),2011 U.S. Dist. LEXIS23904, at *30 (E.D.N.Y. Mar.9,2011) (granting

City's summaÍy judgment against plaintiffs claim that the City has a policy of "blackballing"

employees who complain of discrimination).

                Likewise, plaintiffls bald statement that "[t]he unidentified supervisory defendants

tolerated andlor ratified the aforementioned unconstitutional policies, practices and/or customs" is

similarly unsuppofied. In fact, the "unidentified supervisory defendants"   are   just that - unidentified.

Plaintiff neither amended her complaint to name these individuals, nor conducted any discovery

into their identities. She did nothing more than make the allegation to inflate the perceived value of

this case.

                As plaintiffs municipal liability claim and amorphous supervisory liability claims

are unsupported by evidence and were not even properly plead at the outset, they must                    be


dismissed.   A party bringing a claim must satisfy "a flexible 'plausibility standard,' which       means


that a pleader must amplify a claim with some factual allegations in those contexts where such

amplification is needed to render the claim plausible." Iqbal, 556 U.S. at 670.

VII.    PLAINTIFF CANNOT MAKE OUT A CLAIM FOR BIASED-BASED PROFILING

                Just as she did with respect to her municipal liability claim, plaintiff asserted          a


biased-based profiling claim without good faith. The AC contains no facts that support her claim,

and instead rests solely upon a single sentence, a conclusory allegation that         "[i]n initiating   law

enforcement action against Ms. Snead based on her actual and/or perceived race and/or color rather

than Ms. Snead's behavior or other information linking her to suspected unlawful activity the

defendant officers engaged in bias-based profiling in violation of Section l4-151(cXi) and (ii) of the


                                                - 11-
         Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 17 of 18



Administrative Code of the City of New York." (Ex. A at fl 56) This formulaic pleading violates

not only Rule 8 of the Federal Rules and the precedent set by Iqbal, but also violates Rule 1l's good

faith pleading requirements.

               As the Supreme Court explained in Iqbal, where a plaintiff alleges invidious

discrimination in contravention of the First or Fifth Amendments, the plaintiff must plead and prove

that the defendant acted with discriminatory purpose. Iqbal, 556 U.S. at 676. Where the complaint

alleges only that the plaintiff is a minority and was the target of biased-based profiling, the claim

must fail as a matter of law           v. Bra      No. 16-cv-2852 (JGK),2011 U.S. Dist. LEXIS

195124, at *18-19 (S.D.N.Y. Nov. 27, 2017).

               Not only does plaintiff s claim for bias-based profiling fail on the pleadings, it also

fails as a matter of proof. Simply put, plaintiff has adduced even suggesting that the defendant

Officers acted with discriminatory intent. Accordingly, plaintiffs biased-based profiling claim

(which seeks both equitable, declaratory and monetary damages) must be rejected. Cancel v. Kelly,

No. 13-CV-6007 (JMF), 2016 U.S. Dist. LEXIS 71063, at *22 (S.D.N.Y. Feb. 11, 2016 )
(dismissing at summary judgment biased-based profiling claim where it was not properly plead and

the evidence adduced in discovery did not support the claim).




                                                -12-
               Case 1:16-cv-09528-AJN Document 131 Filed 04/30/19 Page 18 of 18



                                                  CONCLUSION

                         For the foregoing reasons, defendants City of New York, LoBianco, Hanson, and

    Bames respectfully request that the Court grant defendants summary judgment as               to    the

    aforementioned claims, together with such other and further relief the Court deems just and proper.



    DATED              New York, New York
                       February 7,2018
                                                          Respectfully submitted,

                                                          ZACHARY V/. CARTER
                                                          Corporation Counsel of the
                                                          City of New York
                                                          Attorneyfor Defendants City of New York,
                                                           Gregory LoBianco, Richard Hanson, and Asa
                                                          Barnes
                                                          100 Church Street, Room 3-131
                                                          New York, New York 10007
                                                          (212) 3s6-0827

                                                          By:
                                                                 Nana K. Sarpong
                                                                 Senior Counsel


    TO:    VIA ECF
           Gabriel P. Harvis, Esq.
           Harvis & Fett LLP
           A   tto r   ney s for P I aint   iff
           305 Broadw ay, l4th Floor
           New York, New York 10007




I

                                                      -   13 -
